BabNhill, J.,
dissenting: The statement of facts contained in the majority opinion presents a general picture of the circumstances surrounding the collision which is the basis of this action. Yet, in my opinion, some of plaintiff’s testimony is, under the circumstances of this case, given undue weight, while portions thereof are not accorded their proper significance. On the question of nonsuit, the statute, G.S. 1-183, *487requires us to consider all the testimony of plaintiff in the light most favorable to him. This does not authorize us to minimize or ignore uncontradicted, unequivocal, positive facts to which plaintiff himself testified. Atkins v. Transportation Co., 224 N.C. 688.
Plaintiff and defendant were traveling eastward on Highway 70, going from Morganton toward Yaldese, in a curve, and the accident happened about the center of the curve. The south side of the road — the plaintiff’s and defendant’s right-hand side — was under repair, and fifteen or twenty barricades were placed along the road to prevent travel on that side. This, in effect, converted the road into a one-lane highway, vehicles going-east being required, as they met oncoming traffic, to turn to the right, decrease speed or stop if at or near a barricade, and permit the westbound vehicles to pass in safety. This condition was known to the plaintiff.
Non constat defendant’s truck had no tail light, plaintiff had seen and knew the truck was traveling ahead. He saw it when he was 50, 75, or 100 feet to the rear and it was within his view as they proceeded along the highway. The truck stopped suddenly. The driver gave no hand signal of her intent to stop. No brake light came on as she applied her brakes. These are facts which could not be within her knowledge unless he could see the truck at the time. That he saw it is implicit in his testimony, or else all that he said in that respect was without foundation in fact.
Hence, this is not a case of ordinary travel, where the motorist to the rear has no cause to anticipate that the forward vehicle will stop, but may assume that it will continue on its way. Here plaintiff was on constant notice that defendant’s driver might be compelled to stop at any moment, and the nearness of the oncoming traffic gave him positive warning that moment was at hand. The notice thus accorded plaintiff was as positive and direct as any hand signal or brake light could have been.
The absence of a tail light has no material bearing on this- case. It is required so as to give notice to vehicles approaching from the rear. As plaintiff had already seen the truck and knew of its presence, no further notice was essential, and the observed absence of such light “put him on notice that he could not rely upon those lights.” Austin v. Overton, 222 N.C. 89. Likewise, the statement of the driver, “It is my fault,” has no particular significance in respect to the question of contributory negligence. At most it only concedes the truck driver’s own negligence. Austin v. Overton, supra.
If there was any sudden emergency, it was created, in part at least, by plaintiff in driving so close to the truck, with full’knowledge the truck would be compelled to stop on account of the oncoming traffic, that he could not stop or even attempt to stop without creating a dangerous *488situation. Being a party to tbe creation of tbe emergency, be cannot invoke tbe sudden emergency doctrine in exculpation of bis own conduct.
Tbe rule of sudden emergency cannot be invoked by one wbo bas brought tbat emergency upon bimself by bis own wrong or wbo bas not used due care to avoid it. 1 Blasbfield, pt. 2, p. 547, see. 669, and numerous cases cited in notes. See also 38 A.J. 876; Bentson v. Brown, 203 N.W. 380, 38 A.L.R. 1417; Anno. 37 L.R.A., N.S. 54.
Plaintiff was gradually gaining on tbe truck. He was 75 or 100 feet behind when be first saw it and was within 30 feet when be saw it stop suddenly in tbe middle of tbe road. At tbat time be was so close to tbe truck tbat be knew, not only tbat be could not stop but also, tbat it was dangerous to attempt to stop by tbe full application of bis brakes. “I knew if I tried to stop I would slide on.”
Under these circumstances as disclosed by this record, it would seem to me tbat tbe conclusion plaintiff, by bis own negligent conduct, materially contributed to tbe creation of tbe emergent situation about which be complains is inescapable.
So tbe case comes to this. The plaintiff was rounding a curve on a one-lane road, traveling to tbe rear of a truck be saw and knew was ahead. He was aware tbat vehicles approaching from tbe opposite direction would force tbe truck to turn to tbe right, stop, and yield tbe right of way, and tbat be would have to do likewise. He was aware of tbe wet, slippery condition of tbe road, and be saw tbe oncoming traffic which was so close tbe lights affected bis capacity to see. He knew tbat this indicated tbe truck would likely be compelled to stop. Yet be continued to narrow tbe distance between him and tbe truck to such an extent tbat when it did stop, be was so close it was impossible for him to avoid tbe collision. If this does not indicate tbat be drove bead-on into a dangerous situation and failed to exercise due care for bis own safety, I find it difficult to perceive bow tbe operator of a vehicle could be held guilty of negligence as a matter of law when be plows into a vehicle be knows is just ahead.
A motorist is held to tbe duty of seeing what be ought to have seen. Wall v. Bain, 222 N.C. 375; Cox v. Lee, 230 N.C. 155. A fortiori be is charged with tbe duty to .regard and pay due attention to tbe conditions be actually knows and observes and which materially affect bis duty to exercise due care under tbe circumstances then existing. Therefore, tbe case comes squarely within tbe first line of decisions cited in Tyson v. Ford, 228 N.C. 778.
Chaffin v. Brame, 233 N.C. 377, relied on in tbe majority opinion is clearly distinguishable. In tbat case tbe circumstances were such tbat tbe plaintiff did not know of tbe presence of defendant’s parked truck *489until tbe very moment of tbe collision. Barlow v. Bus Lines, 229 N.C. 382, is similarly distinguishable.
There is a presumption in favor of tbe judgment entered, and tbe burden rests upon tbe appellant to show error. This, in my opinion, be has failed to do. I therefore vote to affirm.
WiNBORNB and DenNY, JJ., concur in dissent.